Citation Nr: 0310052	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  01-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for laryngeal cancer as 
a result of exposure to mustard gas.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


REMAND

The veteran had active duty from November 1940 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Evidence of record shows that the veteran completed an Allied 
Forces Gas School in March 1944.  In addition, the record 
contains evidence from July 1999, which shows the RO checked 
both the Army and Navy registry of serviceman exposed to 
mustard gas.  A July 1999 statement from the RO noted that 
the veteran was not part of the registry.  However, the Board 
finds it necessary to obtain more evidence about whether the 
veteran was exposed to mustard gas and what type of gas 
exposure the veteran may have undergone during active 
service.  Under 38 C.F.R. § 3.316, a determination of whether 
the veteran underwent any full-body exposure to mustard gas 
is needed in order to award service connection for laryngeal 
cancer.  See 38 C.F.R. § 3.316 (2002).    

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should refer to VBA's 
Adjudication Procedure Manual, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 
(2003) for instructions for development 
of the veteran's claim for entitlement to 
service connection for laryngeal cancer 
due to exposure to mustard gas.  When 
requesting information from the Defense 
Manpower Data Center and U.S. Army 
Chemical and Biological Defense Agency, 
the RO should include copies of the 
veteran's February 1999 and April 2001 
statements, which detail the veteran's 
testimony of the location and type of 
mustard gas exposure he experienced in 
service.  In addition, the RO should also 
include the service certificate dated in 
March 1944, which shows the veteran 
completed the Allied Forces Gas School.  
Specific information concerning the type 
of training and gas exposure the veteran 
underwent at the Allied Forces Gas School 
in March 1944 should also be requested.   

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





